The following order was made by the court
“Oh reading the bill, and on motion of Mr. D. S. Jones, of counsel for the plaintiffs, and the said infant being examined in court, and repeating the same declaration r Ordered, that the said Eliza Arm Aymar be pla' ced under the protection of this court, as. a ward thereof, and that the defendant refrain from holding any conversa*51tion¿ or from having any intercourse- or correspondence with the said Eliza, so long as this order remains in force, under the pain of incurring a contempt.”
N. B. No further order was asked for in this case, so that nothing further was done, in the first instance. It appears, however, from the cases referred to in Eyre v. Countess of Shaftsbury, (2 P. Wms. 111, 112.) that the parson and all other agents concerned in the marriage of infants, without the consent of their guardians have been committed.